           Case 1:20-cv-06287-PAE Document 23 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GOLD TOWN CORP.,

                                       Plaintiff,                      20 Civ. 6287 (PAE)
                       -v-
                                                                          ORDER
UNITED PARCEL SERVICE, INC. and
KENNETH RANSOM,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

        On August 10, 2020, defendant United Parcel Service, Inc. (“UPS”) removed this case

from New York Supreme Court, New York County. Dkt. 1. On August 17, 2020, UPS moved

to dismiss the case. Dkt. 7. On August 24, 2020, plaintiff moved to remand the case to state

court. Dkt. 14. On August 25, 2020, the Court granted plaintiff’s motion to stay its deadline to

amend its Complaint or oppose the motion to dismiss pending resolution of the remand motion.

Dkt. 17.

        In light of these two pending motions, either of which could terminate the litigation

before this Court, the Court adjourns the Initial Pretrial Conference, currently scheduled for

September 25, 2020, sine die. The Court will set a new date and time for an initial pretrial

conference if this litigation survives both the motion to remand and the motion to dismiss.

        Defendant UPS is directed to serve a copy of this Order on defendant Ransom forthwith,

and file an affidavit of service on the docket by close of business on Monday, September 14,

2020.
        Case 1:20-cv-06287-PAE Document 23 Filed 09/11/20 Page 2 of 2




      SO ORDERED.

                                               PaJA.�
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: September 11, 2020
       New York, New York




                                      2
